Citation Nr: 1524588	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Board notes that the Veteran filed a VA Form 9 Substantive Appeal in response to a Statement of the Case (SOC) regarding the issues of entitlement to increased disability ratings for right and left knee chondromalacia in December 2013.  The Veteran submitted a second VA Form 9 Substantive Appeal in June 2014 in which he indicated that he was appealing the decision regarding his knee disabilities.  However, in the cover letter accompanying the June 2014 Form 9, the Veteran's representative indicated that the appeal was intended as a response to a June 2014 SOC.  As the June 2014 SOC addressed the issue of entitlement to service connection for bilateral hearing loss, and as the Veteran further indicated at his October 2014 hearing that he intended to appeal this issue, the Board finds the issue of entitlement to service connection for bilateral hearing loss is properly on appeal.

The issues of entitlement to a TDIU and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Range of motion of the left leg was from 0 to at least 45 degrees throughout the pendency of the appeal, range of motion of the right leg was from 0 to at least 100 degrees, and there was no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula in either knee.

2.  VA examinations revealed bilateral knee pain with loss of motion, excess fatigability, pain on movement, and interference with locomotion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, for right knee chondromalacia have been met throughout the period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation of 20 percent, but no higher, for left knee chondromalacia have been met throughout the period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca, 8 Vet. App. 202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2013 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his increased rating claims in May 2013 and March 2014.  Upon review, the Board finds that the VA examinations and opinions are sufficient and adequate for purposes of determining entitlement to increased disability ratings for right and left knee chondromalacia.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's claims.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 videoconference hearing, the VLJ noted the elements that were lacking to substantiate the claims of entitlement to disability ratings in excess of 10 percent for right and left knee chondromalacia.  The VLJ asked questions to ascertain the current level of the Veteran's service-connected knee disabilities.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he understood the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 
18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. 202. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 
25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 
25 Vet. App. 32, 43 (2011). 

The Veteran's traumatic right and left knee chondromalacia are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of the leg.  The Veteran's knee disabilities are currently rated at 10 percent each pursuant to 
38 C.F.R. § 4.59 and Burton for painful motion of the joint.  However, there are also several other diagnostic codes which may apply to the knees.

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

The Veteran underwent VA examination in connection with his increased rating claims in May 2013.  The Veteran's right and left knees demonstrated flexion limited to 115 degrees, with objective evidence of painful motion at 95 degrees and no limitation of extension.  Upon repetitive-use testing, the Veteran's range of motion was the same in the right knee, and flexion was limited to 110 degrees in the left knee.  The Veteran reported daily pain in both knees and hyperextension of the left knee.  The VA examiner noted normal muscle strength and joint stability, with no patellar subluxation or dislocation.  The VA examiner reported that the Veteran had additional limitation in range of motion following repetitive use testing and functional loss or impairment of the knees.  He had less movement than normal and pain on movement after repetitive use of both knees.  The VA examiner stated that the Veteran had to avoid prolonged standing, increased walking, kneeling, and squatting.

The Veteran again underwent VA examination in March 2014.  The Veteran's right knee demonstrated flexion of 105 degrees with objective evidence of painful motion at 95 degrees.  The Veteran's left knee demonstrated flexion of 100 degrees with objective evidence of painful motion at 90 degrees.  Both knees had normal extension.  Additionally, both knees were limited to 100 degrees of flexion after repetitive-use testing.  The Veteran reported that his knees gave out a lot and that he used braces and a cane on a daily basis.  He stated that he had frequent flare-ups brought on by walking and that he was limited due to pain and range of motion during such flare-ups, although the VA examiner was unable to comment on the exact degree of limitation.  The Veteran avoided repetitive overuse of the knees, which he reported always fatigued easily.  The VA examiner noted no weakness or incoordination.  The VA examiner reported that the Veteran had additional limitation in range of motion following repetitive-use testing, as well as functional limitation due to less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had normal strength on knee flexion, with active movement against some resistance on knee extension.  The VA examiner noted that the Veteran's knee disabilities would moderately to severely limit physical labor due to pain and limited walking and standing, but that the Veteran was capable of sedentary labor.

The Veteran also received treatment through VA throughout the period on appeal.  The treatment records demonstrate very frequent reports of knee pain, as well as swelling.  The treatment records also indicate that the Veteran was prescribed knee braces.  An August 2013 treatment record demonstrates that upon range of motion testing, the Veteran's left knee was limited to flexion of 45 degrees.  Additionally, the Veteran reported during his October 2014 hearing that he felt that both of his knees were much worse than when he had initially been awarded a 10 percent rating.

To warrant an increased rating of 20 percent for disability of either knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Because the range of motion findings during the appeal period discussed above shows normal extension and flexion of at least 45 degrees, a rating in excess of 10 percent is not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. 202.  Although no significant additional change in the range of motion was found on repetitive-use testing on evaluation in May 2013 and March 2014, it was reported on both VA examinations that the Veteran's symptoms resulted in less movement than normal and pain on movement.  In June 2014, it was also reported that the Veteran's symptoms resulted in fatigability and disturbance of locomotion.  Based on these findings, the Board concludes that the Veteran's knee symptomatology more nearly approximates the criteria for a disability rating of 20 percent for each knee throughout the period on appeal, in accordance with the factors discussed in DeLuca.  A rating in excess of 20 percent is not warranted for either knee because pain-free range of motion was to at least 45 degrees of flexion in the left leg and to at least 95 degrees in the right leg with normal extension of both legs throughout the period on appeal, and there was no loss of strength or instability in either leg.

As such, disability ratings of 20 percent each, but no higher, for traumatic right and left knee chondromalacia are warranted throughout the period on appeal

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected traumatic right and left knee chondromalacia are evaluated as disabilities of the musculoskeletal system, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5260.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of knee disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for traumatic right knee chondromalacia is granted.

Entitlement to a disability rating of 20 percent, but no higher, for traumatic left knee chondromalacia is granted.


REMAND

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of active duty service.  He underwent VA examination in connection with his service-connection claim in May 2013 and June 2014.  Both examiners opined that the any bilateral hearing loss was less likely than not related to service.  However, upon review, the Board finds that these opinions are inadequate and do not provide a sufficient basis upon which to decide the claim.  Specifically, in forming their opinions, the VA examiners relied on the fact that the Veteran's hearing was normal at the time of separation.  The Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Thus, remand is warranted in order to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."). 



TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran asserted during his March 2014 knee examination that he had been unable to work since 2001 due at least in part to his service-connected knee disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The schedular criteria for entitlement to a TDIU have not been met in this case.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Additionally, as it appears that the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from March 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, forward the claims file to the VA audiologist who provided the June 2014 opinion, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty.  The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must not rely solely on the lack of hearing loss in service as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

4.  Schedule the Veteran for a VA examination to determine the impact of his service connected disabilities on his ability to work.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should address the functional impact of all of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional impact the examiner must not consider the effects of any non-service connected disabilities or the effects of age.

5.  If the schedular criteria for TDIU are not met, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.
Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

6.  After this development has been completed, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss and adjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


